Citation Nr: 0112606	
Decision Date: 05/03/01    Archive Date: 05/09/01

DOCKET NO.  00-11 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for cardiovascular and 
respiratory disabilities due to nicotine addiction.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel



INTRODUCTION

The veteran had active duty from November 1945 to October 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
for service connection for cardiovascular and respiratory 
disabilities due to nicotine addiction.  His claim was 
received by the RO on May 28, 1998.


FINDINGS OF FACT

1.  The veteran developed nicotine addition in service.

2.  The veteran's cardiovascular and respiratory disabilities 
can not be disassociated from the nicotine addiction 
experienced by the veteran in service.


CONCLUSIONS OF LAW

1.  Nicotine addiction was incurred as the result of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  Cardiovascular and respiratory disabilities were incurred 
as the result of a service-connected disability.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for cardiovascular 
and respiratory disabilities due to nicotine addiction.  
Since the September 1999 rating decision, because of changes 
in the law, specifically Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), the 
responsibility of the VA in developing claims, such as 
requiring medical examinations and opinions has been 
enhanced.

The RO, in a letter dated in September 1998, initiated 
development consistent with the requirements of the Veterans 
Claims Assistance Act of 2000.  While the veteran has not 
been advised of the change in the law, the Board has reviewed 
the veteran's case and finds that the requirements of the law 
have been met.  Based on the Board's disposition of the 
veteran's claim, the Board finds that remanding the veteran's 
claim for such notice to be issued would be unnecessary and 
unproductive.

Factual Background

Private medical records show that the veteran underwent a 
physical examination in December 1994.  The assessment 
included chronic obstructive pulmonary disease secondary to 
tobacco, and supraventricular tachycardia.  It was noted that 
the veteran was attempting to decrease cigarettes with a 
nicotine patch.  In June 1995 it was reported that the 
veteran had an acute myocardial infarction earlier that month 
and underwent coronary artery bypass graft surgery.  In March 
1996 it was reported that he had a past smoking history of 
one pack per day for many years.  Organic heart disease, 
etiology atherosclerotic coronary vessel disease, was noted.

The veteran's claim for service connection for cardiovascular 
and respiratory disabilities due to nicotine addiction was 
received in May 1998.  Associated with the claim was a May 
1998 report from a VA physician.  In that report it was 
related that the veteran began smoking in late 1945 due to 
peer pressure and availability of cigarettes and that by the 
time of his October 1947 discharge he was smoking one to two 
packs a day with constant smoking since service.

The VA physician indicated that the veteran's coronary heart 
disease was considered to be due to his in-service tobacco 
use without regard to any pre-service or post-service 
civilian exposure.  It was also indicated that the coronary 
heart disease, cardiomyopathy and chronic obstructive 
pulmonary disease were considered to be due to a combination 
of his in-service tobacco use and post-service exposure due 
to nicotine exposure.  The physician reported that the 
factual bases for his opinions were a review of his medical 
notes.  The physician stated that the veteran's current 
medical conditions, chronic obstructive pulmonary 
disease/emphysema and limited heart function, were secondary 
to nicotine addiction acquired in service.

The veteran's daughter, in a statement received in October 
1998, reported that she was told by both her parents that the 
veteran began smoking in service.  It was noted that efforts 
at quitting were unsuccessful.

A number of efforts to secure the veteran's service medical 
records were unsuccessful.

Analysis

To resolve ambiguity in cases involving claims for service 
connection based on nicotine dependence or an addiction to 
smoking, the VA's Office of General Counsel issued a 
precedent opinion in January 1993 holding that direct service 
connection may be granted for a disease diagnosed after 
service discharge when all of the evidence establishes that 
the disease was incurred in service. VAOPGCPREC 2-93 (January 
13, 1993), citing 38 C.F.R. § 3.303(d).  That opinion further 
held that determinations of whether nicotine dependence is a 
disease for compensation purposes are essentially an 
adjudicative matter that must be resolved by adjudicative 
personnel based on accepted medical principles.  That opinion 
also noted that if nicotine dependence is a disease for 
compensation purposes and the dependence began in service and 
the resulting tobacco use led to disability, then the issue 
is whether secondary service connection could be established 
for that disability pursuant to 38 C.F.R. § 3.310(a).

In a May 1997 memorandum, the Under Secretary for Health for 
VA, relying on the criteria set forth in VAOPGCPREC 67-90, 
stated that "nicotine dependence" may be considered a disease 
for VA compensation purposes, and assuming that this 
conclusion is adopted by VA adjudicators, then secondary 
service connection could then be established under 38 C.F.R. 
§ 3.310(a) only if a veteran's nicotine dependence of service 
origin and the resulting tobacco use are the proximate cause 
of the disability or death upon which the claim is based.  
The Office of General Counsel further noted that a 
determination of proximate cause is basically one of fact, 
for determination by adjudication personnel.  VADIGOP, 3-17- 
71 (Vet.).  VA's Office of General Counsel indicated that, 
again, assuming that VA adjudicators adopt the Under 
Secretary for Heath's conclusion that nicotine dependence may 
be considered a disease for compensation purposes, then the 
two principal questions that must be answered by adjudicators 
in resolving a claim for benefits for tobacco-related 
disability or death secondary to nicotine dependence are: (1) 
whether the veteran acquired a dependence on nicotine during 
service; and (2) whether nicotine dependence which arose 
during service may be considered the proximate cause of 
disability or death occurring after service.

The Office of General Counsel noted that with regard to the 
first question, the determination of whether a veteran is 
dependent on nicotine, is a medical issue and, according to 
The American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th edition (i.e., 
DSM-IV), at 243 (1994), the criteria for diagnosing substance 
dependence are generally to be applied in diagnosing nicotine 
dependence.

Under these criteria, as applied to the specific 
circumstances surrounding nicotine use, nicotine dependence 
may be described as a maladaptive pattern of nicotine use 
leading to clinically significant impairment or distress, 
including tolerance despite use of substantial amounts of 
nicotine, persistent desire or unsuccessful efforts to cut 
down or control nicotine use, and continued use of nicotine 
despite knowledge of having a persistent or recurrent 
physical or physiological problem that is likely to have been 
caused or exacerbated by nicotine.

In a subsequent precedent opinion by the Office of General 
Counsel in May 1997 it was held that, assuming that nicotine 
dependence is a disease for VA purposes, if a veteran 
acquired a dependence on nicotine while in service it was the 
proximate cause of disability or death resulting from the use 
of tobacco products by him, then service connection should be 
established on a secondary basis. VAOPGCPREC 19-97 (May 13, 
1997).  It was also reiterated that the answers to these 
dispositive questions must be determined by adjudication 
personnel applying established medical principles to the 
facts of the particular case in question.  Moreover, as to 
the issue of proximate cause, if it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, then it 
must also be determined whether there is a supervening cause 
of the claimed disability or death which severs the causal 
connection to the service-acquired nicotine dependence.  Such 
supervening causes were said to include sustained remission 
of the service-related nicotine dependence and subsequent 
resumption of the use of tobacco products, creating a de novo 
dependence, or exposure to environmental or occupational 
agents after being discharged from the military.

The acting Under Secretary for VA benefits indicated in a 
July 1997 letter that he provided to the directors of all 
Veterans Benefits Administration offices and Medical Centers 
that, in view of the conclusion by the Under Secretary for 
Health for VA that nicotine dependence may be considered a 
disease for VA compensation purposes, then the answer in all 
nicotine dependence cases to the first element set forth in 
VAOPGCPREC 19-97 is that nicotine dependence is such a 
disease.  The acting Under Secretary for benefits noted that 
each decision must then specifically address the remaining 
two elements; i.e., whether the veteran acquired a dependence 
on nicotine in service; and whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by him, noting 
that proximate cause is to be defined by the parameters that 
were set forth in the precedent opinion and according to 38 
C.F.R. § 3.310.

In this case, the veteran has asserted that he began smoking 
cigarettes and developed an addiction to nicotine while in 
the military, and that the addiction led to his current 
cardiovascular and respiratory disabilities.  The veteran 
served on active duty from November 1945 to October 1947.  
His total active service amounted to less than 2 years, all 
of which occurred more than 50 years ago. He has stated that 
he began smoking cigarettes during his active military 
service in 1945.  His service medical records were not 
obtainable.  There is no competent evidence to contradict his 
assertions.  Moreover, there is no one more competent than he 
to establish when he actually began to smoke cigarettes.  
Accordingly, it is found as a fact that he did begin to use 
tobacco on active service.

Post-service medical records begin in 1994.  These show that 
the veteran has indeed developed both respiratory and 
cardiovascular disabilities.  While there is no active 
service record to prove or disprove the development of 
nicotine addiction/dependence, a VA physician has concluded 
that the veteran's nicotine addiction was acquired in service 
and that this resulted in his chronic obstructive pulmonary 
disease/emphysema and limited heart function.   The record 
contains virtually no evidence to rebut the favorable medical 
reports and the statements made for and by the veteran.  No 
conflict in the evidence needs resolution.  There is no valid 
reason to challenge the credibility or competence of anyone 
who has given evidence in this claim.  Under such 
circumstances, the record should be accepted as ready for 
decision. 

Under 38 C.F.R. § 3.310(a) service connection may also be 
granted for a disability which is proximately due to or the 
result of a service-connected condition.  Also, service 
connection may also be granted for a disability to the extent 
that it is aggravated by a service-connected disability or 
disabilities.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Board concludes, therefore, that the evidence indicates 
that the veteran's nicotine dependence had its origins during 
his period of active service, and subsequently led to a 
lifelong use of tobacco products which then caused both his 
respiratory and cardiovascular disabilities.


ORDER

Entitlement to service connection for nicotine dependence is 
granted. 

Entitlement to service connection for chronic obstructive 
pulmonary disease, secondary to nicotine addiction is 
granted.

Entitlement to service connection for coronary heart disease 
and cardiomyopathy, secondary to nicotine addiction is 
granted



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

